OPINION — AG — ** SALARIES APPROPRIATION OUT OF THE DEPARTMENT APPROPRIATION ** QUESTION: WOULD A PRIOR LAW FIXING THE ANNUAL SALARY OF AN OFFICER OR EMPLOYEE OF THE STATE WITHIN A DEFINED MINIMUM AND MAXIMUM AMOUNT, THE ACTUAL SALARY TO BE DETERMINED BY THE APPOINTING POWER, BE A LAW WITHIN THE MEANING OF ARTICLE V, SECTION 56 AND THEREBY AUTHORIZE AN APPROPRIATION, NOT EXCEEDING SAID MAXIMUM SALARY, TO BE MADE IN THE GENERAL DEPARTMENT APPROPRIATION BILL FOR EACH OF THE TWO ENSUING FISCAL YEARS TO PAY THE SALARY OF SAID OFFICER OR EMPLOYEE ? — AFFIRMATIVE (SALARIES, GOVERNOR, STATE OFFICERS) CITE: 74 O.S. 254 [74-254], 74 O.S. 285 [74-285], ARTICLE V, SECTION 55, ARTICLE V, SECTION 56 (FRED HANSEN)